DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . As per the preliminary amendments stated in the remarks of 09/27/2020, claims 2-3 are amended; claim 4 is newly added. The instant application with Application Number 17/042,168 filed on 09/27/2020 is presented for examination. Claims 1-4 are pending.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Information Disclosure Statment
The Information Disclosure Statement dated 09/27/2020 is acknowledged and the cited references have been considered in this examination.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  
Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of the co-pending application number 17/042,166. Although the claims at issue are not identical, they are not patentably distinct from each other because they both deal with powering and charging a mobile device or battery wirelessly or in a non-conductive way.
The examined claim 1 of the instant application is anticipated by the co-pending application of 17/042,166.
Claim 1 of the instant application No. 16/042,168
Claim 1 of the co-pening application 16/042,166  
     A controller of the hybrid-type engine generator equipped with the engine generator prompting unit that prompts user to specify a load to be used; a battery connection unit that responds to load specified by user in response to prompt by selecting and connects to the engine generator unit at least one among multiple batteries differing in discharge capacity per unit time; and a control unit that controls charge/discharge of the connected battery/batteries and operation of the engine generator unit based on load output demand from the specified load.
 
    An inverter generator controller having a battery and an engine generator unit driven by the engine and … and an electrical load connected to the engine generator unit … that detects residual charge of the battery; a generated power output detecting unit that detects generated power output of the engine generator unit; a load output demand detecting/control unit that detects load output demand from the electrical load and ON-OFF controls … a charge implementation unit that implements low-load charging of the battery if the detected generated power output of the engine generator unit is equal to or greater than the detected load output demand and the detected generated power output of the engine generator unit is less than .. the battery is determined to be fully charged from the detected residual charge of the battery; and a charge termination unit that terminates low-load charging …


Claims 2-4 of the instant application is dependent on rejected claim 1 of the instant application, therefore, rejected, at least, for its dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1- 4 are rejected under 35 U.S.C. 102 (a2) as being anticipated by Meckler (US 2018/0036823).
With respect to claim 1, Meckler discloses a controller of the hybrid-type engine generator equipped with the engine generator unit driven by the engine (Para. # 0002/0004; Fig. 2, 200) comprising: a user prompting unit that prompts user to specify a load to be used (Para. # 004: depending on load demand; Fig. 2, 250/ 290; see also description of Fig. 3, 340 user interface function to detect a required load amount); a battery connection unit (Fig. 2, 272 and battery system 230) that responds to load specified by user in response to prompt by selecting and connects to the engine generator unit (Para. # 0018) at least one among multiple batteries differing in discharge capacity per unit time (Para. # 0017 amp-hour size of the battery); and a control unit that controls charge/discharge of the connected battery/batteries (Para. # 0018-0019), and operation of the engine generator unit based on load output demand from the specified load (Para. # 004: depending on load demand; Fig. 2, 250/ 290). 



    PNG
    media_image1.png
    401
    700
    media_image1.png
    Greyscale

With respect to claim 2, Meckler discloses the controller of the hybrid-type engine generator as described above, further wherein the multiple batteries are configured to comprise the batteries whose discharge capacity per unit time exhibits first characteristics and the batteries whose discharge capacity per unit time exhibits second characteristics marked by larger discharge capacity than the first characteristics (Para. # 0017 and 0020). 
With respect to claim 3, Meckler discloses the controller of the hybrid-type engine generator as described above, wherein the battery connection unit is configured to respond to the load specified by user in response to the prompt by connecting to the engine generator unit at least two batteries selected from among the multiple batteries kept on hand in advance (Para. # 0011, 0013-0015). 
With respect to claim 4, Meckler discloses the controller of the hybrid-type engine generator as described above, wherein the battery connection unit is configured (para. # 0018 and 0026).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928. The examiner can normally be reached Monday-Friday 7:00AM-4:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YALKEW FANTU/Primary Examiner, Art Unit 2859